Case 9:20-cv-81205-RAR Document 67 Entered on FLSD Docket 08/03/2020 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO.: 20-cv-81205-RAR

  SECURITIES AND EXCHANGE COMMISSION,

                              Plaintiff,

  v.

  COMPLETE BUSINESS SOLUTIONS GROUP,
     INC. d/b/a/ PAR FUNDING, et al.,
  ____________________________________________/

   PLAINTIFF SECURITIES AND EXCHANGE COMMISSION’S NOTICE OF FILING
        EVIDENCE REFERENCED AND READ DURING THE AUGUST 3, 2020
                HEARING ON DEFENDANT DEAN VAGNOZZI’S
      “EXPEDITED MOTION FOR PROTECTIVE ORDER AS TO DEPOSITION”

         Plaintiff Securities and Exchange Commission hereby files the correspondence referenced

  during the August 3, 2020 hearing on Defendant Dean Vagnozzi’s “Expedited Motion for

  Protective Order as to Deposition,” reflecting that undersigned counsel offered to take the

  deposition on Tuesday, August 4 or Wednesday, August 5, 2020. [Exhibit A].

  August 3, 2020                             Respectfully submitted,

                                             By:    s/ Amie Riggle Berlin
                                                    Amie Riggle Berlin
                                                    Senior Trial Counsel
                                                    Florida Bar No. 630020
                                                    Direct Dial: (305) 982-6322
                                                    Email: berlina@sec.gov
                                                    Attorney for Plaintiff

                                                    SECURITIES AND EXCHANGE
                                                    COMMISSION
                                                    801 Brickell Avenue, Suite 1800
                                                    Miami, Florida 33131
                                                    Telephone: (305) 982-6300
                                                    Facsimile: (305) 536-4154
Case 9:20-cv-81205-RAR Document 67 Entered on FLSD Docket 08/03/2020 Page 2 of 2



                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was served this 3rd day
  of August 2020 via email and cm-ecf on all defense counsel in this case.

                                      s/ Amie Riggle Berlin
                                      Amie Riggle Berlin
